DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 3-6 and 8-19 are pending; claims 11 and 12 are withdrawn with traverse; claim 2 was canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/19/2021 has been entered.
 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	
Claim Rejections - 35 USC § 103
Claims 1, 3-6, 8-10 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Albano et al., US 2016/0351973 A1 in view of Narula et al., US 2012/0100440 A1, in view of Methekar, Ravi N., et al. "Optimal spatial distribution of microstructure in porous electrodes for Li-ion batteries." Proceedings of the 2010 American Control Conference. IEEE, 2010.
As to claim 1, Albano teaches a positive cathode electrode, e.g. Lithium Nickel Manganese Cobalt Oxide (NMC), see [0143] and figure 7. 
Albano teaches at figures 20a and 20b, [0004] [0070] [0085] [0086] [0137] [0170] [0173] current collectors of Al for the positive electrode with a positive electrode active material layer with a positive 
Albano further teaches an inorganic layer of alumina, see e.g. [0143] [0154] [0155] being a nano engineered coating 20, applied with a thickness between 2 and 2000 nm, which is a range teaching a range that overlaps the claimed range of  20 nm to 2000 nm. See MPEP 2144.05 regarding Obviousness of Ranges.
Albano further teaches processing of the atomic layer deposition alumina with NMC, see material processing [0259]-[0261] where no binder is utilized in coating the inorganic alumina layer to the MNC positive electrode active material. 
Albano does not teach the porosity of the inorganic layer and therefore does not teach the porosity of the positive electrode layer is higher than a porosity of the positive electrode active material layer.
Narula teaches a lithium ion battery having an inorganic alumina layer on a lithium cobalt oxide positive cathode electrode, see [0064], Narula teaches the porosity of the alumina inorganic layer being 50% which is a point in the claimed range of porosity being 10% to 60%.  Narula further teaches the porosity of the alumina inorganic layer being 50% and up to 80%, see [0049]. Narula further teaches that porosity should be adjusted to allow sufficient electrolyte percolation, see [0049].
It would have been obvious to one of ordinary skill in the art at the effective filing date to use the porosity of Narula for that of Albano because Narula teaches that such porosity allows for sufficient percolation of electrolyte.
Methekar 2010 teaches “Optimal Spatial Distribution of Microstructure in Porous Electrodes for Li-ion Batteries”, see title for positive electrodes of lithium cobalt oxide, see e.g. abstract. Methekar 2010 teaches the least resistance for an electrode with uniform porosity shows a clearly identifiable optimal porosity of about 0.2, i.e. 20%, see figure 1 and section IV. Results and Discussion. Methekar 
It would have been obvious to one of ordinary skill in the art at the effective filing date to use the porosity of the positive electrode Methekar 2010 for that of Albano because Methekar 2010 teaches that such porosity provide the best performance; the porosity of the inorganic layer (50-80%, see discussion above) is higher than the porosity of the active material layer (20%, see discussion above).
Albano further teaches an inorganic layer of alumina, see e.g. [0143] [0154] [0155] being a nano engineered coating 20, applied with a thickness between 2 and 2000 nm, which is a range teaching a range that is broader and encompasses the claimed ranges of 50 nm to 1500 nm. See MPEP 2144.05 regarding Obviousness of Ranges.
One of ordinary skill readily recognizes that the particles of Albano, see e.g. figure 2 have a plurality of particles for a battery electrode; Albano teaches a coating on individual active material particles (emphasis added) where the inorganic layer is a surface of at least on positive electrode active material layer which teaches the surface of at least one electrode active material containing positive electrode active material particles as instantly claimed; see the teachings of figure 2 reproduced below.


    PNG
    media_image1.png
    879
    597
    media_image1.png
    Greyscale

As to claim 3, Albano teaches at [0233] the inorganic layer is prepared by vapor deposition method, the vapor deposition method preferably comprising at least one of atomic layer deposition, chemical vapor deposition, physical vapor deposition.  
As to claim 4, Albano teaches an inorganic layer of alumina, see e.g. [0143] [0154] [0155] being a nano engineered coating 20, applied with a thickness between 2 and 2000 nm, and that the coating 20 preferably maintains continuous contact with the active material or solid-state electrolyte surface, filling 
As to claim 5, Albano teaches at [0158]-[0159] nano-engineered coating 20, which are considered nanoclusters when formed as described with claim 1, form an artificial SEI and that the coating 20 limits electrical conduction while permitting ionic transfer (ion transmission) between the active material and the electrolyte. By teaching the coating 20 preferably maintains continuous contact with the active material or solid-state electrolyte surface, filling interparticle and intraparticle pore structure gaps, one of ordinary skill understands the porous structure that is developed with the active material, see also figure 2, 19, and 20. Albano teaches at [0226] that the techniques employed for deposition have particles sizes ranging from 0.05 microns and greater, see [0226] [0184], and that films of 10 nm or less can be achieved, see e.g. figure 18, and that discrete clusters (i.e. particles) can be formed on the coating which would not have greater than 50 nm (0.05 micron) particularly for the instance where the coating thickness is about 10 nm, see also [0228]; since the particle size is not greater than 50 microns this teaching of Albano is considered to teach a particle of 50 nm which teaches a point within the claimed range of 2 to 500 nm.
As to claim 6, Albano does not teach the areal density of the inorganic layer. 
The areal loading can be calculated by the formula (density Al2O3* thickness/1000)* (porosity (%)). Narula teaches 50% porosity as discussed with claim 1 and a thickness of 2 to 200 microns [0049]; the density of alumina being 3.95 g/cm³ and the lower bound for thickness; =3.95 g/cm³ * 0.0002 cm * 0.50 * (100 cm / m)2 = 3.95  g / m2, which is a point in the claimed range. 
It would have been obvious to one of ordinary skill in the art at the effective filing date to use the porosity and thickness of Narula for that of Albano because Narula teaches that such porosity allows for 
As to claim 8, Albano teaches the inorganic layer further contains a material selected from a group consisting of aluminum oxide, aluminum fluoride,  titanium oxide, 10 zinc oxide, zinc nitride, barium oxide, see [0189].
As to claim 9, Albano teaches MNC811, see e.g. example 1, which is LizCo(1-x-y)NixMnyO2, where x is 0.1 and y is 0.8 and Co is 0.8 satisfying the claimed ranges for the MNC. 
As to claim 10, Albano further teaches particles of the positive 20electrode active material are provided with a coating layer, and the coating layer contains at least one of Al2O3 or TiO2., see e.g. [0038] and figure 22.
As to claim 13, Albano further teaches an electrochemical device (secondary battery cell, see figure 3, [0143], [0170]), comprising a positive electrode (NMC811 as taught with claim 1, a negative electrode (graphite), a separator [0074] [0099] and an electrolyte [0129], [0139]. 
As to claim 14, Albano teaches the electrochemical device according to claim 13 being a lithium-ion secondary battery, see e.g. figure 3. With regards to any change of thickness of the inorganic layer when the lithium-ion secondary battery reaches a voltage of at least 5 V, the inorganic layer of the prior art is not distinguished from the instant claim and one of ordinary skill would expect the inorganic layer of the prior art to exhibit similar properties upon apply a voltage of at least 5 V. Furthermore, Albano teaches the inorganic layer being alumina which is well known to not increase in thickness with an applied electrical potential. See also MPEP Section 2112.01.
As to claim 15, Albano further teaches an inorganic layer of alumina, see e.g. [0143] [0154] [0155] being a nano engineered coating 20, applied with a thickness between 2 and 2000 nm, which is a range teaching a range that is broader and encompasses the claimed range of 100 nm to 1000 nm. See MPEP 2144.05 regarding Obviousness of Ranges

As to claim 17, Albano teaches an inorganic layer of alumina, see e.g. [0143] [0154] [0155] being a nano engineered coating 20, applied with a thickness between 2 and 2000 nm, and that the coating 20 preferably maintains continuous contact with the active material or solid-state electrolyte surface, filling interparticle and intraparticle pore structure gaps, one of ordinary skill understands the porous structure that is developed with the active material, see also figure 2, 19, and 20, such that these teachings provide sufficient specificity for the pore wall structure and depth to thickness ratio where the penetration of the inorganic material into the inner walls of the pores of the active material layer are not expected to exhibit a different effect on the claimed positive electrode material over the ranges of 1/1000 to 1/10 as appreciated by one of ordinary skill in the art. See MPEP 2144.05 regarding Obviousness of Ranges
As to claim 18, Albano teaches at [0158]-[0159] nano-engineered coating 20, which are considered nanoclusters when formed as described with claim 1, form an artificial SEI and that the coating 20 limits electrical conduction while permitting ionic transfer (ion transmission) between the active material and the electrolyte. By teaching the coating 20 preferably maintains continuous contact with the active material or solid-state electrolyte surface, filling interparticle and intraparticle pore structure gaps, one of ordinary skill understands the porous structure that is developed with the active material, see also figure 2, 19, and 20. Albano teaches at [0226] that the techniques employed for deposition have particles sizes ranging from 0.05 microns and greater, see [0226] [0184], and that films of 10 nm or less can be achieved, see e.g. figure 18, and that discrete clusters (i.e. particles) can be formed on the coating which would not have greater than 50 nm (0.05 micron) particularly for the 
As to claim 19, Albano teaches the protective coating has a thickness of about 0.1-50 nm, see [0044], which is a range that overlaps the claimed range of 5 nm to 500 nm. See MPEP 2144.05 regarding Obviousness of Ranges

Response to Arguments
Applicant's arguments filed 1/25/2021 have been fully considered but they are not persuasive. The applicant’s arguments, directed toward the newly amended claims, are addressed within the prior art rejection presented in this office action.
In response to applicant's arguments against the references individually of Narula and Albano, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that the porosity modification of Abano is not appropriate for the individual active material parties, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Furthermore, applicant argues at page 6-7 that that Albano is a coating of individual particles as opposed to an inorganic layer on a surface of at least on positive electrode active material layer. However, based on teachings of the prior art presented with regards to the limitations of claim 1 


    PNG
    media_image1.png
    879
    597
    media_image1.png
    Greyscale




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip A Stuckey whose telephone number is (571)272-9875.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I. Cano can be reached on (313) 446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PHILIP A. STUCKEY/Examiner, Art Unit 1723